In re Joyner, Kevin; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 89KA-0346; Parish of Orleans, Criminal District Court, Div. “H”, No. 328-997.
Prior report: La.App., 550 So.2d 1246.
Granted. The ruling of the Fourth Circuit is reversed, defendant’s guilty plea and sentence are vacated, and he is ordered discharged. The police lacked specific and articulable facts justifying a forcible detention of the defendant upon reasonable suspicion that he had committed, was committing, or was about to commit, a crime. State v. Belton, 441 So.2d 1195 (La.1983).